WALKER, P. J.
By a motion to quash the affidavit charging the defendant with the commission of a criminal offense, the defendant raised the question that the *206affidavit was not made before an. officer authorized by law to take the same, in that it was made before I. H. Benners, the judge of the inferior court of Birmingham. A justice of the peace is a magistrate before whom such a complaint may be made. —Code 1907, §§ 7519. 7585. The judge of the inferior court of Birmingham, by section 1 of the act establishing the court, had conferred upon him the right to “have and exercise all the power and authority and perform all the duties now prescribed by law, or that may hereafter be provided by law, for justices of the peace” in precincts 21 and 37 in Jefferson county; and by a local law of earlier date there was conferred upon justices of the peace in those precincts “the same jurisdiction in criminal cases as is now exercised by justices of the peace.” — Weakley’s Local Laws of .Jefferson County, pp. 217, 644. This statement of the statutory provisions bearing upon the question presented suffices to show that there was no merit in the objection raised.
Affirmed.